Case 1:21-cv-04817-KAM-RML Document 1 Filed 05/18/21 Page 1 of 34 PageID #: 1




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF GEORGIA
                           ALBANY DIVISION


CARLOS CABALLERO, on behalf of
himself and all others similarly situated,
                                             Civ. A. No. 1:21-cv-_________
                   Plaintiff,
                                             COMPLAINT - CLASS ACTION
            v.

DANIMER SCIENTIFIC, INC.,
                                             JURY TRIAL DEMANDED
STEPHEN E. CROSKREY, and JOHN A.
DOWDY III,

                   Defendants.
Case 1:21-cv-04817-KAM-RML Document 1 Filed 05/18/21 Page 2 of 34 PageID #: 2




                                       TABLE OF CONTENTS

   I.       INTRODUCTION ............................................................................. 1

   II.      JURISDICTION AND VENUE ........................................................ 6

   III.     PARTIES ........................................................................................... 7

   IV.      BACKGROUND ............................................................................... 8

   V.       DANIMER DEFRAUDS INVESTORS ........................................... 11

   VI.      DISCLOSURES OF DANIMER’S MISCONDUCT CAUSE
            SIGNIFICANT INVESTOR LOSSES.............................................. 19

   VII. LOSS CAUSATION ......................................................................... 22

   VIII. CLASS ACTION ALLEGATIONS .................................................. 22

   IX.      INAPPLICABILITY OF STATUTORY SAFE HARBOR ............. 24

   X.       PRESUMPTION OF RELIANCE .................................................... 25

   XI.      COUNT I ........................................................................................... 27

   XII. COUNT II .......................................................................................... 29

   XIII. PRAYER FOR RELIEF .................................................................... 29

   XIV. JURY DEMAND............................................................................... 30
Case 1:21-cv-04817-KAM-RML Document 1 Filed 05/18/21 Page 3 of 34 PageID #: 3




      Plaintiff Carlos Caballero (“Plaintiff”), by and through his counsel, alleges the

following upon information and belief, except as to those allegations concerning

Plaintiff, which are alleged upon personal knowledge. Plaintiff’s information and

belief is based upon, inter alia, counsel’s investigation, which includes review and

analysis of: (a) regulatory filings made by Danimer Scientific, Inc. (“Danimer” or

the “Company”) with the United States Securities and Exchange Commission

(“SEC”); (b) press releases and media reports issued by and disseminated by the

Company; (c) analyst reports concerning Danimer; and (d) other public information

regarding the Company.

                                INTRODUCTION

      1.    This federal securities class action is brought on behalf of all those that

purchased Danimer securities during the time period from December 30, 2020 to

May 3, 2021, inclusive (the “Class Period”). The claims are alleged against Danimer

and certain of the Company’s senior executives (collectively, “Defendants”), and

arise under Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the

“Exchange Act”) and Rule 10b-5 promulgated thereunder.

      2.    Headquartered in Bainbridge, Georgia, Danimer (formerly known as

Meredian Holdings Group, Inc.) is a manufacturer of plastics known as

polyhydroxyalkanoates (“PHAs”) that are derived from living organisms instead of


                                          1
Case 1:21-cv-04817-KAM-RML Document 1 Filed 05/18/21 Page 4 of 34 PageID #: 4




fossil fuels. Danimer’s principal product is Nodax, the brand name of a purportedly

biodegradable PHA. Nodax is made by feeding canola oil to bacteria, from which

carbon is extracted and turned into plastic.

        3.   Danimer became a publicly traded company through the acquisition of

its predecessor company (the “De-SPAC Transaction”) by Live Oak Acquisition

Corp. (“Live Oak”), a special purpose acquisition company (“SPAC”). Danimer

began trading on the New York Stock Exchange (the “NYSE”) on December 30,

2020.

        4.   Throughout the Class Period, Danimer misled investors with regard to

Nodax’s environmental benefits, its viability as a fully biodegradable alternative to

conventional plastic, the level of demand for Nodax, and the average selling price

for Nodax.      Among other things, Defendants touted Nodax as “a 100%

biodegradable, renewable and sustainable plastic” “that reliably breaks down in both

industrial composting facilities and backyard compost units” and “will biodegrade

aerobically or anaerobically in soil, water and industrial or home compost within

three to six months depending on conditions.” Danimer also claimed that it was

completely sold out of its current and future production of Nodax until 2024 due to

a robust “current demand pipeline” and that it had plans to “double the size of our

planned greenfield facility to further capture the growing demand from customers.”


                                          2
Case 1:21-cv-04817-KAM-RML Document 1 Filed 05/18/21 Page 5 of 34 PageID #: 5




Danimer also reported that it had purchased an additional production facility in

Kentucky (the “Kentucky Facility”) and that “[s]everal components of the first phase

of the production capacity buildout were completed at the end of the third quarter of

2020[.]” The Company also told investors that the average selling price for Nodax

was “pushing about $2.70 [per pound]” and “increasing.”

      5.     These statements were materially false and misleading. In truth, Nodax

does not biodegrade anaerobically, can be much worse for the environment than

traditional plastic in certain respects, and biodegrades aerobically at a much slower

rate than the Company claims and only under specific conditions not accessible to

all consumers. Moreover, contrary to Danimer’s statements about growing customer

demand requiring expansions of the Company’s production facilities, Danimer’s

existing facilities were not operating at full capacity. Indeed, internal Danimer

documents obtained through a Freedom of Information Act (“FOIA”) request show

that production had been steadily declining in 2020, from about 55,000 pounds per

month to about 40,000 pounds per month by mid-year and even going negative for

some months. Danimer had also underreported the purchase price for the Kentucky

Facility by more than $10 million in its de-SPAC registration statement and annual

report. The Kentucky Facility’s production capacity buildout was also severely

behind schedule. Finally, Danimer also overstated the average selling price for


                                         3
Case 1:21-cv-04817-KAM-RML Document 1 Filed 05/18/21 Page 6 of 34 PageID #: 6




Nodax by 30% to 40% to investors. These figures cast doubt on Danimer’s

statements that it is fully sold out for the next two years due to increasing customer

demand.

      6.     The truth began to emerge on March 20, 2021, when The Wall Street

Journal published an article debunking Danimer’s claims that Nodax breaks down

far more quickly than fossil-fuel plastics. The article reported that according to the

same expert who co-authored a study touted by Danimer as “certifying” Nodax’s

biodegradability, “many claims about Nodax are exaggerated and misleading.”

According to that expert, Danimer’s broad claims about Nodax’s biodegradability

were “not accurate” and “greenwashing.” The article also quoted Danimer’s Chief

Technology Officer, Phil Van Trump, admitting that Defendant Croskrey’s

statements that bacteria in a landfill would consume Nodax were not “wholly

accurate.” Instead, Van Trump admitted that Nodax products are “unlikely to

biodegrade in most modern landfills.”

      7.     As a result of these disclosures, the price of Danimer stock declined by

$6.43 per share, from $49.98 per share on March 19, 2021 to $43.55 per share on

March 22, 2021, or approximately 13%.

      8.     On April 22, 2021, research firm Spruce Point Capital Management

(“Spruce Point”) issued a report (the “April Report”) demonstrating that the


                                          4
Case 1:21-cv-04817-KAM-RML Document 1 Filed 05/18/21 Page 7 of 34 PageID #: 7




Company’s annual report disclosures regarding the purchase price of the Kentucky

Facility were inconsistent with city records. The April Report also established that

the production capacity buildout of the Kentucky Facility was only 10% completed

as of January 15, 2021, throwing into question Danimer’s earlier statements that

several components of the first phase of the production capacity buildout were

completed at the end of the third quarter of 2020.

      9.     Spruce Point’s April Report also contained findings from a recent

research study into the biodegradability of PHAs that in an anaerobic environment,

such as a sealed landfill, the PHA product does not completely biodegrade.

According to Spruce Point, the study states that bioplastics in a landfill can, in fact,

be worse than traditional plastic, as they release methane gas, which has a global

warming potential that is multiples higher than that of carbon dioxide. The April

Report also revealed that Danimer has a history of overstating the size and capacity

of its manufacturing facilities, with its descriptions of its production rates

consistently changing over the years.

      10.    These disclosures caused the price of Danimer stock to decline by $2.01

per share, from $25.00 per share on April 21, 2021 to $22.99 per share on April 22,

2021, or approximately 8%.




                                           5
Case 1:21-cv-04817-KAM-RML Document 1 Filed 05/18/21 Page 8 of 34 PageID #: 8




      11.    Then, on May 4, 2021, Spruce Point issued a follow-up report (the

“May Report”) containing information about Danimer newly obtained through a

FOIA request on the Kentucky Department of Environmental Protection (“Kentucky

DEP”). The May Report revealed that Danimer’s production figures, average selling

price, and financial projections had been “wildly overstated.”

      12.    As a result of these disclosures, the price of Danimer stock declined by

$1.49 per share, from $23.63 per share on May 3, 2021 to $22.14 per share on May

4, 2021, or approximately 6%.

                         JURISDICTION AND VENUE

      13.    The claims asserted herein arise under Sections 10(b) and 20(a) of the

Exchange Act, 15 U.S.C. §§ 78j(b) and 78t(a), and Rule 10b-5 promulgated

thereunder by the SEC, 17 C.F.R. § 240.10b-5. This Court has jurisdiction over the

subject matter of this action pursuant to 28 U.S.C. §§ 1331 and 1337, and Section

27 of the Exchange Act, 15 U.S.C. § 78aa.

      14.    Venue is proper in this District and Division pursuant to Section 27 of

the Exchange Act, 28 U.S.C. § 1391(b), and Local Rule 3.4. Danimer maintains its

corporate headquarters in Bainbridge, Georgia, which is situated in this District, and

the acts and conduct that constitute the violations of law complained of herein,

including the preparation and dissemination to the public of materially false and


                                          6
Case 1:21-cv-04817-KAM-RML Document 1 Filed 05/18/21 Page 9 of 34 PageID #: 9




misleading information, occurred in this District, in the Albany Division.          In

connection with the acts alleged in this complaint, Defendants, directly or indirectly,

used the means and instrumentalities of interstate commerce, including, but not

limited to, the mails, interstate telephone communications, and the facilities of the

national securities markets.

                                     PARTIES

      15.    Plaintiff Carlos Caballero is a resident of New Jersey. As set forth in

the attached Certification, Plaintiff purchased shares of Danimer stock during the

Class Period and suffered damages as a result of the violations of the federal

securities laws alleged herein.

      16.    Defendant Danimer is a biopolymer manufacturer. The Company’s

signature product is the bioplastic Nodax. Incorporated in Delaware, the Company

maintains its corporate headquarters at 140 Industrial Boulevard, Bainbridge,

Georgia. Danimer stock trades on the NYSE, which is an efficient market, under

ticker symbol “DNMR.” As of March 26, 2021, Danimer had over 88 million shares

of stock outstanding, owned by hundreds or thousands of investors.

      17.    Defendant Stephen E. Croskrey (“Croskrey”) is, and was at all relevant

times, Chief Executive Officer (“CEO”) and Chairman of the Board of Directors of

Danimer.


                                          7
Case 1:21-cv-04817-KAM-RML Document 1 Filed 05/18/21 Page 10 of 34 PageID #: 10




       18.    Defendant John A. Dowdy III (“Dowdy”) is, and was at all relevant

 times, Chief Financial Officer (“CFO”) of Danimer.

       19.    Defendants Croskrey and Dowdy are collectively referred to hereinafter

 as the “Individual Defendants.”     The Individual Defendants, because of their

 positions with Danimer, possessed the power and authority to control the contents

 of Danimer’s SEC reports, press releases, and presentations to securities analysts,

 money and portfolio managers, and institutional investors. Each of the Individual

 Defendants was provided with copies of the Company’s reports, press releases, and

 other information alleged herein to be misleading prior to, or shortly after, their

 issuance and had the ability and opportunity to prevent their issuance or cause them

 to be corrected. Because of their positions and access to material non-public

 information available to them, each of the Individual Defendants knew that the

 adverse facts and omissions specified herein had not been disclosed to, and were

 being concealed from, the public, and that the positive representations and omissions

 which were being made were then materially false and/or misleading.

                                  BACKGROUND

       20.    Danimer presents itself as a biopolymer manufacturing company whose

 signature product is Nodax. Nodax is the brand name of a resin belonging to a family

 of plastics known as PHAs, which each exhibit biodegradable and biobased


                                          8
Case 1:21-cv-04817-KAM-RML Document 1 Filed 05/18/21 Page 11 of 34 PageID #: 11




 qualities. Danimer produces Nodax by feeding canola oil to bacteria, from which

 carbon is extracted and turned into plastic. Danimer uses Nodax for a wide range of

 applications, including custom-formed or “thermoformed” trays, drinking straws,

 flexible and multi-layer film packaging, coatings, disposable cutlery, and more.

       21.   On August 7, 2018, Meredian Holdings Group, Inc., a privately-held

 company doing business as Danimer Scientific (“Legacy Danimer”), issued a press

 release announcing that the University of Georgia (“UGA”) and the UGA New

 Materials Institute had recognized Nodax “as an eco-friendly alternative to

 petrochemical plastics.”1     Following that announcement, Legacy Danimer

 repeatedly claimed that Nodax was verified as a “truly biodegradable alternative to

 petrochemical plastics” by the 2018 study.2

       22.   Biodegradable plastics have become an area of focus for investors as

 public opinion has grown increasingly aware and critical of single-use plastic,



 1
   Press Release, Danimer Scientific, Inc., Study: Danimer PHA Verified as Reliable
 Biodegradable Alternative to Traditional Plastic Packaging (Aug. 7, 2018),
 https://www.prnewswire.com/news-releases/study-danimer-pha-verified-as-
 reliable-biodegradable-alternative-to-traditional-plastic-packaging-
 300692770.html.
 2
   See, e.g., Press Release, Bacardi Limited, Bacardi First in Fight Against Plastic
 Pollution With 100% Biodegradable Spirits Bottle (Oct. 21, 2020),
 https://www.businesswire.com/news/home/20201021005281/en/Bacardi-First-in-
 Fight-Against-Plastic-Pollution-With-100-Biodegradable-Spirits-Bottle.

                                          9
Case 1:21-cv-04817-KAM-RML Document 1 Filed 05/18/21 Page 12 of 34 PageID #: 12




 especially the plastic waste that ends up in the ocean. Various national and local

 governments have imposed bans on products made from single-use plastics in recent

 years, including a number of states in the United States.

       23.    Live Oak was incorporated in the State of Delaware in May 2019 as a

 SPAC formed for the purpose of effecting a merger, capital stock exchange, asset

 acquisition, stock purchase, recapitalization, reorganization or similar business

 combination with one or more businesses. Live Oak completed its initial public

 offering in May 2020 and began trading on the NYSE under the ticker symbol

 “LOAK.”

       24.    On October 5, 2020, Legacy Danimer and Live Oak announced a

 definitive agreement for a business combination by which Live Oak would acquire

 Legacy Danimer and would result in Legacy Danimer’s becoming a public company

 (the “De-SPAC Transaction”). Upon the closing of the De-SPAC Transaction, the

 combined company would be renamed Danimer Scientific, Inc. and its common

 stock would trade under the ticker symbol “DNMR” on the NYSE beginning

 December 30, 2020.

       25.    On December 28, 2020, Live Oak’s board of directors unanimously

 approved the De-SPAC Transaction. Live Oak’s stockholders, likewise, approved

 the De-SPAC Transaction at a special meeting.


                                          10
Case 1:21-cv-04817-KAM-RML Document 1 Filed 05/18/21 Page 13 of 34 PageID #: 13




          26.   On December 29, 2020, Legacy Danimer and Live Oak announced that

 they had completed the De-SPAC Transaction.              Legacy Danimer’s senior

 management team would continue to lead the new combined company. In addition

 to continuing as CEO, Defendant Croskrey was named Chairman of Danimer’s

 board.

                        DANIMER DEFRAUDS INVESTORS


          27.   On December 29, 2020, Danimer issued a press release, which it also

 filed with the SEC on Form 8-K, announcing the consummation of the De-SPAC

 Transaction. In the press release, the Company stated, “[Danimer] is a pioneer in

 creating environmentally responsible and natural alternative solutions to traditional

 petroleum-based       resins.       The     signature    polymer,    Nodax      PHA

 (polyhydroxyalkanoate), is a 100% biodegradable, renewable and sustainable plastic

 produced using canola oil as a primary feedstock.”

          28.   The Class Period begins on December 30, 2020, the day Danimer

 common stock began trading on the NYSE.

          29.   On January 5, 2021, Danimer filed with the SEC on Form 8-K a report

 of the De-SPAC Transaction’s completion.

          30.   Following a marked rise in Danimer’s stock price, on January 28, 2021,

 Danimer filed a Registration Statement with the SEC on Form S-1 for the issuance


                                           11
Case 1:21-cv-04817-KAM-RML Document 1 Filed 05/18/21 Page 14 of 34 PageID #: 14




 of up to 32,435,961 shares of common stock and up to 16,279,253 shares of Class A

 common stock issuable upon the exercise of warrants and options previously issued

 by Legacy Danimer and Live Oak (the “January 28, 2021 Registration Statement”).

 The January 28, 2021 Registration Statement stated, “In December 2018, Danimer

 consummated the acquisition of the Kentucky Facility, including the equipment,

 machinery and other personal property located at such facility for a purchase price

 of $23 million[.]” The January 28, 2021 Registration Statement also stated that

 Danimer had a two-phase commissioning strategy for the Kentucky Facility, and that

 “[s]everal components of the first phase of the production capacity buildout were

 completed at the end of the third quarter of 2020[.]”

       31.    The January 28, 2021 Registration Statement also discussed Nodax,

 stating, “Our PHA . . . will biodegrade aerobically or anaerobically in soil, water and

 industrial or home compost within three to six months depending on conditions.” It

 also stated, “[O]ur bio-plastic products are intended to address many of the concerns

 regarding traditional petroleum-based plastics[.]” The Individual Defendants signed

 the Registration Statement.

       32.    The statements and omissions set forth in ¶¶30-31 were materially false

 and misleading. In truth, Nodax does not biodegrade anaerobically, can be much

 worse for the environment than traditional plastic in certain respects, and


                                           12
Case 1:21-cv-04817-KAM-RML Document 1 Filed 05/18/21 Page 15 of 34 PageID #: 15




 biodegrades aerobically at a much slower rate than the Company claims and only

 under specific conditions not accessible to all consumers. Moreover, Danimer had

 paid several million dollars more to purchase the Kentucky Facility than it reported

 in its annual report and registration statements, and the production capacity buildout

 was only 10% complete.

       33.    On March 16, 2021, Danimer issued a joint press release with global

 snack maker Mars Wrigley, announcing a two-year partnership to use Nodax for

 home-compostable packaging for Mars Wrigley’s global portfolio of treats. The

 press release touted the certified, reliable biodegradability of Nodax in soil and

 marine environments, as well as in industrial and home composting. Specifically,

 the press release asserted that Nodax “biodegrades in both soil and marine

 environments.” In the press release, Danimer also announced its “plan to introduce

 Nodax®PHA into flexible and rigid packaging that reliably breaks down in both

 industrial composting facilities and backyard compost units, offering an enhanced

 value proposition for environmentally conscious consumers and retailers.” The

 press release further states that “Nodax®PHA can serve as an alternative to

 traditional petrochemical plastic and has been certified as biodegradable in soil and

 marine environments.”




                                          13
Case 1:21-cv-04817-KAM-RML Document 1 Filed 05/18/21 Page 16 of 34 PageID #: 16




       34.   The statements and omissions set forth in ¶33 were materially false and

 misleading. In truth, Nodax does not biodegrade anaerobically, can be much worse

 for the environment than traditional plastic in certain respects, and biodegrades

 aerobically at a much slower rate than the Company claims and only under specific

 conditions not accessible to all consumers.

       35.   The truth about Nodax began to emerge on March 20, 2021, when The

 Wall Street Journal published an article disputing Danimer’s claims that Nodax

 breaks down far more quickly than fossil fuel-based plastics. The article reported

 that, according to several experts on biodegradable plastics, “many claims about

 Nodax are exaggerated and misleading.” In the article, Dr. Jason Locklin, the expert

 who had co-authored the UGA study touted by Danimer as “certifying” Nodax’s

 biodegradability, stated that Danimer’s statements “sensationalized” the truth

 regarding Nodax’s properties. According to Dr. Locklin, Danimer’s broad claims

 about Nodax’s biodegradability were “not accurate” and “greenwashing.” In reality,

 Dr. Locklin’s study showed that while Nodax in powdered form breaks down

 quickly, the biodegradation rate is much more variable when tested as a ﬁlm—the

 form used to make bags, straws, and bottles.

       36.   The article also quoted Danimer’s Chief Technology Officer, Phil Van

 Trump, disputing Dr. Locklin’s statements and saying, “The material truly is


                                         14
Case 1:21-cv-04817-KAM-RML Document 1 Filed 05/18/21 Page 17 of 34 PageID #: 17




 biodegradable so we’re not greenwashing.” But in response to questions from The

 Wall Street Journal, Van Trump admitted that Defendant Croskrey’s October 2020

 claim that Nodax would be consumed by bacteria if in a landfill “wasn’t wholly

 accurate.” Instead, as Van Trump conceded, Nodax products are “unlikely to

 biodegrade in most modern landfills.”

       37.    According to Dr. Ramani Narayan, a professor at Michigan State

 University who has been researching biodegradable plastics for over 30 years,

 variations in temperature and microorganisms in the ocean make it very diﬃcult to

 promise, for instance, that a bottle made from Nodax will biodegrade in a certain

 number of months. Dr. Narayan told The Wall Street Journal that at some ocean

 temperatures, Nodax straws could take between ﬁve and ten years to biodegrade,

 while bags and bottles could take even longer.

       38.    As a result of these disclosures, the price of Danimer stock declined by

 $6.43 per share, from $49.98 per share on March 19, 2021 to $43.55 per share on

 March 22, 2021, or approximately 13%.

       39.    Despite these disclosures, Danimer continued to misrepresent the

 biodegradability of and demand for Nodax, the product’s purchase price, and the

 production capacities of Danimer’s facilities.




                                          15
Case 1:21-cv-04817-KAM-RML Document 1 Filed 05/18/21 Page 18 of 34 PageID #: 18




        40.    On March 29, 2021, Danimer issued a press release announcing its

 fourth quarter and year-end 2020 financial results, which it also filed with the SEC

 on Form 8-K (the “2020 8-K”). In the 2020 8-K, Defendant Croskrey touted the

 Company’s “commercial-scale bioplastic technology” as “unrivaled.” The 2020 8-

 K also stated, “Market demand remains robust for Danimer’s signature polymer,

 Nodax™ PHA (polyhydroxyalkanoate), a 100% biodegradable, renewable, and

 sustainable plastic produced using canola oil as a primary feedstock.” The Company

 also stated, “Danimer has experienced intense demand and accelerating growth for

 its marine degradable PHA products, the highest standard of biodegradability, which

 offer a better beginning-of-life and end-of-life cycle solution than any of today’s

 traditional plastics.”

        41.    The 2020 8-K also announced Danimer’s plans to “double the

 anticipated capacity” of its new, “state-of-the-art” greenfield facility in Bainbridge,

 Georgia (the “Greenfield Facility”) “from 125 million to 250 million finished

 pounds of PHA products annually.” The Greenfield Facility would come online in

 two phases, with an initial three fermenters expected in mid-2023 and a second set

 of three fermenters anticipated in early 2024. The Company stated, “Based on the

 current demand pipeline, the Company continues to forecast that capacity at the

 Greenfield plant will be sold out.”


                                           16
Case 1:21-cv-04817-KAM-RML Document 1 Filed 05/18/21 Page 19 of 34 PageID #: 19




       42.    Also on March 29, Danimer held an earnings conference call to discuss

 its fourth quarter and year-end 2020 results. On the call, Defendant Croskrey again

 touted “the depth and capabilities of our high growth next-generation eco tech

 company that produces 100% biodegradable polymers for use in plastic

 applications.” Defendant Croskrey also told investors that the Company “plans to

 add 315 million pounds of nameplate production capacity by 2024” and that it would

 “double the size of our planned Greenfield Facility to further capture the growing

 demand from customers.” On the call, an analyst asked about Nodax’s average per-

 pound price. Defendant Croskrey replied that the average selling price was “pushing

 about $2.70 [per pound]” and “it’s been increasing slightly, over the last few

 months.” Defendant Croskrey also reiterated to investors on the call that Danimer

 was fully sold out through 2024 due to high customer demand, describing plans to

 double the size of the Company’s planned Greenfield Facility by 2024 to “catch up

 with demand.” He added, “Even with the planned doubling of the facility, we

 continue to forecast that the Greenfield plant will be sold out.”

       43.    On March 30, 2021, Danimer filed its annual report for 2020 with the

 SEC on Form 10-K (the “2020 10-K”). The 2020 10-K contained a description of

 Nodax that included the statement: “Our PHA . . . will biodegrade aerobically or

 anaerobically in soil, water and industrial or home compost within three to six


                                           17
Case 1:21-cv-04817-KAM-RML Document 1 Filed 05/18/21 Page 20 of 34 PageID #: 20




 months depending on conditions.” The 2020 10-K also contained a discussion of

 the Kentucky Facility, and again stated, “In December 2018, we consummated the

 acquisition of the Kentucky Facility, including the equipment, machinery and other

 personal property located at such facility for a purchase price of $23 million. . . . We

 had completed several components of the first phase of the production capacity

 buildout by the end of the third quarter of 2020.”

       44.    The 2020 10-K contained certifications from Defendants Croskrey and

 Dowdy pursuant to the Sarbanes-Oxley Act of 2002 attesting to the accuracy of the

 2020 10-K.

       45.    The statements and omissions set forth in ¶¶40-44 were materially false

 and misleading. In truth, Nodax does not biodegrade anaerobically, can be much

 worse for the environment than traditional plastic in certain respects, and

 biodegrades aerobically at a much slower rate than the Company claims and only

 under specific conditions not accessible to all consumers. Moreover, Danimer had

 paid several million dollars more to purchase the Kentucky Facility than it had

 reported in its annual report and registration statements, and the production capacity

 buildout was only 10% complete. Additionally, Danimer’s monthly production at

 the Greenfield Facility had steadily declined throughout 2020 and was severely

 below capacity, contradicting Danimer’s representations that it is fully sold out for


                                           18
Case 1:21-cv-04817-KAM-RML Document 1 Filed 05/18/21 Page 21 of 34 PageID #: 21




 the next two years due to increasing customer demand. Similarly, Danimer’s

 statement that the average selling price for Nodax fell in the range of $2.50 to $2.70

 per pound was overstated by 30% to 40%. In reality, the average selling price was

 closer to $1.74 per pound.

  DISCLOSURES OF DANIMER’S MISCONDUCT CAUSE SIGNIFICANT
                     INVESTOR LOSSES

       46.    On April 22, 2021, research firm Spruce Point issued a report further

 revealing the truth about Danimer.        The April Report demonstrated that the

 Company’s disclosures in its Registration Statement and 2020 10-K regarding the

 purchase price of the Kentucky Facility were inaccurate. The Company had reported

 the purchase price at $23 million, but records from the City of Winchester, where

 the facility is located, showed the price was $36 million. The April Report also

 showed that the buildout of the Kentucky Facility’s production capacity was only

 10% completed as of January 15, 2021, contradicting the Company’s statements that

 it had completed several components of the first phase of the production capacity

 buildout by the end of the third quarter of 2020. The April Report also contained

 findings from a research study into the biodegradability of PHA that in an anaerobic

 environment, such as a sealed landfill, the PHA product does not completely

 biodegrade. According to Spruce Point, the paper states that bioplastics in a landfill

 can, in fact, be worse than traditional plastic, as they release methane gas, which has

                                           19
Case 1:21-cv-04817-KAM-RML Document 1 Filed 05/18/21 Page 22 of 34 PageID #: 22




 a global warming potential that far exceeds that of carbon dioxide. These findings

 contradicted Defendants’ claims and confirm the concerns raised by The Wall Street

 Journal.

       47.   The April Report also revealed that Danimer has a history of overstating

 the size and capacity of its manufacturing facilities, with its descriptions of its

 production rates consistently changing over the years.

       48.   These disclosures caused the price of Danimer stock to decline by $2.01

 per share, from $25.00 per share on April 21, 2021 to $22.99 per share on April 22,

 2021, or approximately 8%.

       49.   Then, on May 4, 2021, Spruce Point issued a follow-up report

 containing information about Danimer that had been newly obtained through a FOIA

 request on the Kentucky DEP. In the May Report, Spruce Point revealed that

 Danimer’s production figures, average selling price, and financial projections are

 “wildly overstated.” Specifically, the May Report showed that in its reports to the

 Kentucky DEP, Danimer materially misreported its monthly PHA production for the

 Kentucky Facility by as much as 100% in some months by including the production

 from the Greenfield Facility. Danimer restated those monthly production reports on

 January 29, 2021—conveniently, only after Danimer’s public listing on the NYSE.




                                         20
Case 1:21-cv-04817-KAM-RML Document 1 Filed 05/18/21 Page 23 of 34 PageID #: 23




 Even though this overstatement and restatement had occurred, the 2020 10-K did not

 disclose any weakness in the Company’s internal controls.

       50.    The May Report also showed that, based on Danimer’s actual

 production and sales figures as certified to the Kentucky DEP, Danimer’s average

 selling price for Nodax was overstated by 30% to 40%. In addition, according to the

 May Report, Danimer has been producing Nodax at levels significantly below full

 production capacity. Specifically, in 2020, the Greenfield Facility was producing at

 99% below production capacity—producing around 15,000 tons per year of PHA

 compared to a full capacity of more than 300,000 tons per year. Monthly production

 at the Greenfield Facility declined steadily over the first half of 2020, even turning

 negative for two months. Similarly, the Kentucky Facility was producing at 34%

 below production capacity—producing at most 345,000 pounds per month

 compared to a full capacity of 500,000 pounds per month. These figures contradict

 Danimer’s statements that its production was fully sold out for the next two years

 and that the reason was increasing customer demand.

       51.    As a result of these disclosures, the price of Danimer stock declined by

 $1.49 per share, from $23.63 per share on May 3, 2021 to $22.14 per share on May

 4, 2021, or approximately 6%.




                                          21
Case 1:21-cv-04817-KAM-RML Document 1 Filed 05/18/21 Page 24 of 34 PageID #: 24




                                  LOSS CAUSATION

        52.    During the Class Period, as detailed herein, Defendants made

 materially false and misleading statements and omissions, and engaged in a scheme

 to deceive the market. This artificially inflated the price of Danimer stock and

 operated as a fraud or deceit on the Class.           Later, when Defendants’ prior

 misrepresentations and fraudulent conduct were disclosed to the market on March

 20, 2021, April 22, 2021, and May 4, 2021, the price of Danimer stock fell, as the

 prior artificial inflation came out of the price over time. As a result of their purchases

 of Danimer stock during the Class Period, Plaintiff and other members of the Class

 suffered economic loss, i.e., damages, under the federal securities laws.

                         CLASS ACTION ALLEGATIONS

        53.    Plaintiff brings this action as a class action pursuant to Rule 23(b)(3) of

 the Federal Rules of Civil Procedure on behalf of all persons who purchased or

 otherwise acquired Danimer securities during the Class Period (the “Class”).

 Excluded from the Class are Defendants and their families, directors, officers, and

 affiliates.

        54.    The members of the Class are so numerous that joinder of all members

 is impracticable. The disposition of their claims in a class action will provide

 substantial benefits to the parties and the Court. As of March 26, 2021, Danimer


                                            22
Case 1:21-cv-04817-KAM-RML Document 1 Filed 05/18/21 Page 25 of 34 PageID #: 25




 had over 88 million shares of stock outstanding, owned by hundreds or thousands of

 investors.

          55.   There is a well-defined community of interest in the questions of law

 and fact involved in this case. Questions of law and fact common to the members

 of the Class which predominate over questions which may affect individual Class

 members include:

                (a)   Whether Defendants violated the Exchange Act;

                (b)   Whether Defendants omitted and/or misrepresented material

 facts;

                (c)   Whether Defendants’ statements omitted material facts

 necessary in order to make the statements made, in light of the circumstances under

 which they were made, not misleading;

                (d)   Whether Defendants knew or recklessly disregarded that their

 statements and/or omissions were false and misleading;

                (e)   Whether the price of Danimer stock was artificially inflated;

                (f)   Whether Defendants’ conduct caused the members of the Class

 to sustain damages; and

                (g)   The extent of damage sustained by Class members and the

 appropriate measure of damages.


                                           23
Case 1:21-cv-04817-KAM-RML Document 1 Filed 05/18/21 Page 26 of 34 PageID #: 26




       56.    Plaintiff’s claims are typical of those of the Class because Plaintiff and

 the Class sustained damages from Defendants’ wrongful conduct.

       57.    Plaintiff will adequately protect the interests of the Class and has

 retained counsel experienced in class action securities litigation. Plaintiff has no

 interests which conflict with those of the Class.

       58.    A class action is superior to other available methods for the fair and

 efficient adjudication of this controversy.

             INAPPLICABILITY OF STATUTORY SAFE HARBOR

       59.    Danimer’s “Safe Harbor” warnings accompanying its forward-looking

 statements issued during the Class Period were ineffective to shield those statements

 from liability.

       60.    Defendants are also liable for any false or misleading forward-looking

 statements pleaded herein because, at the time each such statement was made, the

 speaker knew the statement was false or misleading and the statement was

 authorized and/or approved by an executive officer of Danimer who knew that the

 statement was false. None of the historic or present tense statements made by

 Defendants were assumptions underlying or relating to any plan, projection, or

 statement of future economic performance, as they were not stated to be such

 assumptions underlying or relating to any projection or statement of future economic


                                           24
Case 1:21-cv-04817-KAM-RML Document 1 Filed 05/18/21 Page 27 of 34 PageID #: 27




 performance when made, nor were any of the projections or forecasts made by

 Defendants expressly related to, or stated to be dependent on, those historic or

 present tense statements when made.

                         PRESUMPTION OF RELIANCE

       61.    At all relevant times, the market for Danimer stock was an efficient

 market for the following reasons, among others:

              (a)   Danimer stock met the requirements for listing, and was listed

 and actively traded on the NYSE, a highly efficient and automated market;

              (b)   As a regulated issuer, Danimer filed periodic public reports with

 the SEC and the NYSE;

              (c)   Danimer regularly and publicly communicated with investors via

 established market communication mechanisms, including through regular

 disseminations of press releases on the national circuits of major newswire services

 and through other wide-ranging public disclosures, such as communications with the

 financial press and other similar reporting services; and

              (d)   Danimer was followed by several securities analysts employed

 by major brokerage firm(s) who wrote reports which were distributed to the sales

 force and certain customers of their respective brokerage firm(s). Each of these

 reports was publicly available and entered the public marketplace.


                                          25
Case 1:21-cv-04817-KAM-RML Document 1 Filed 05/18/21 Page 28 of 34 PageID #: 28




       62.    As a result of the foregoing, the market for Danimer stock promptly

 digested current information regarding Danimer from all publicly available sources

 and reflected such information in the price of Danimer stock.           Under these

 circumstances, all purchasers of Danimer stock during the Class Period suffered

 similar injury through their purchase of Danimer stock at artificially inflated prices

 and the presumption of reliance applies.

       63.    A Class-wide presumption of reliance is also appropriate in this action

 under the Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United

 States, 406 U.S. 128 (1972), because the Class’s claims are grounded on Defendants’

 material omissions. Because this action involves Defendants’ misrepresentations of

 and failure to disclose material adverse information regarding the true nature of and

 demand for Danimer’s signature product, Nodax—information that Defendants were

 obligated to disclose—positive proof of reliance is not a prerequisite to recovery.

 All that is necessary is that the misstatements made or facts withheld be material in

 the sense that a reasonable investor might have considered them important in making

 investment decisions. Given the importance of Danimer’s biodegradable plastic

 product, as set forth above, that requirement is satisfied here.




                                            26
Case 1:21-cv-04817-KAM-RML Document 1 Filed 05/18/21 Page 29 of 34 PageID #: 29




                                          COUNT I

 For Violation of Section 10(b) of the Exchange Act and Rule 10b-5 Against All
                                    Defendants

        64.    Plaintiff repeats and realleges each and every allegation contained

 above as if fully set forth herein.

        65.    During the Class Period, Defendants carried out a plan, scheme, and

 course of conduct which was intended to and, throughout the Class Period, did: (a)

 deceive the investing public, including Plaintiff and other Class members, as alleged

 herein; and (b) cause Plaintiff and other members of the Class to purchase Danimer

 stock at artificially inflated prices.

        66.    Defendants (a) employed devices, schemes, and artifices to defraud; (b)

 made untrue statements of material fact and/or omitted to state material facts

 necessary to make the statements not misleading; and (c) engaged in acts, practices,

 and a course of business which operated as a fraud and deceit upon the purchasers

 of the Company’s stock in an effort to maintain artificially high market prices for

 Danimer stock in violation of Section 10(b) of the Exchange Act and Rule 10b-5

 promulgated thereunder.

        67.    Defendants, individually and in concert, directly and indirectly, by the

 use, means or instrumentalities of interstate commerce and/or of the mails, engaged



                                            27
Case 1:21-cv-04817-KAM-RML Document 1 Filed 05/18/21 Page 30 of 34 PageID #: 30




 and participated in a continuous course of conduct to conceal adverse material

 information about the Company’s financial well-being, operations, and prospects.

       68.     During the Class Period, Defendants made the statements specified

 above, which Defendants knew, or recklessly disregarded the likelihood that the

 statements were false or misleading in that the statements contained

 misrepresentations and failed to disclose material facts necessary in order to make

 the statements made, in light of the circumstances under which they were made, not

 misleading.

       69.     Defendants had actual knowledge of the misrepresentations and

 omissions of material fact set forth herein, or recklessly disregarded the true facts

 that were available to them. Defendants engaged in this misconduct to conceal

 Danimer’s true condition from the investing public and to support the artificially

 inflated prices of the Company’s stock.

       70.     Plaintiff and the Class have suffered damages in that, in reliance on the

 integrity of the market, they paid artificially inflated prices for Danimer stock.

 Plaintiff and the Class would not have purchased the Company’s stock at the prices

 they paid, or at all, had they been aware that the market prices for Danimer stock

 had been artificially inflated by Defendants’ fraudulent course of conduct.




                                           28
Case 1:21-cv-04817-KAM-RML Document 1 Filed 05/18/21 Page 31 of 34 PageID #: 31




       71.    As a direct and proximate result of Defendants’ wrongful conduct,

 Plaintiff and the other members of the Class suffered damages in connection with

 their respective purchases of the Company’s stock during the Class Period.

       72.    By virtue of the foregoing, Defendants violated Section 10(b) of the

 Exchange Act and Rule 10b-5 promulgated thereunder.

                                        COUNT II

   For Violation of Section 20(a) of the Exchange Act Against the Individual
                                   Defendants

       73.    Plaintiff repeats, incorporates, and realleges each and every allegation

 set forth above as if fully set forth herein.

       74.    The Individual Defendants acted as controlling persons of Danimer

 within the meaning of Section 20(a) of the Exchange Act. By virtue of their high-

 level positions, participation in and/or awareness of the Company’s operations,

 direct involvement in the day-to-day operations of the Company, and/or intimate

 knowledge of the Company’s actual performance, and their power to control public

 statements about Danimer, the Individual Defendants had the power and ability to

 control the actions of Danimer and its employees. By reason of such conduct, the

 Individual Defendants are liable pursuant to Section 20(a) of the Exchange Act.

                                PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment as follows:

                                             29
Case 1:21-cv-04817-KAM-RML Document 1 Filed 05/18/21 Page 32 of 34 PageID #: 32




 A.    Determining that this action is a proper class action under Rule 23 of the

       Federal Rules of Civil Procedure;

 B.    Awarding compensatory damages in favor of Plaintiff and other Class

       members against all Defendants, jointly and severally, for all damages

       sustained as a result of Defendants’ wrongdoing, in an amount to be proven

       at trial, including interest thereon;

 C.    Awarding Plaintiff and the Class their reasonable costs and expenses incurred

       in this action, including attorneys’ fees and expert fees; and

 D.    Awarding such equitable/injunctive or other further relief as the Court may

       deem just and proper.

                                   JURY DEMAND

       Plaintiff demands a trial by jury.




                                               30
Case 1:21-cv-04817-KAM-RML Document 1 Filed 05/18/21 Page 33 of 34 PageID #: 33




 DATED: May 18, 2021

                                        /s/ H. Lamar Mixson
                                       H. Lamar Mixson
                                       Georgia Bar No. 514012
                                       Amanda Kay Seals
                                       Georgia Bar No. 502720
                                       Jennifer L. Peterson
                                       Georgia Bar No. 601355
                                       BONDURANT MIXSON &
                                          ELMORE, LLP
                                       1201 West Peachtree Street NW
                                       Suite 3900
                                       Atlanta, GA 30309
                                       Tel: (404) 881-4100
                                       Fax: (404) 881-4111
                                       mixson@bmelaw.com
                                       seals@bmelaw.com
                                       peterson@bmelaw.com
                                       Liaison Counsel for Plaintiff

                                       Avi Josefson (pro hac vice
                                       forthcoming)
                                       Scott Foglietta (pro hac vice
                                       forthcoming)
                                       Rebecca Kim (pro hac vice
                                       forthcoming)
                                       BERNSTEIN LITOWITZ BERGER
                                         & GROSSMANN LLP
                                       1251 Avenue of the Americas
                                       New York, NY 10020
                                       Tel: (212) 554-1400
                                       Fax: (212) 554-1444
                                       avi@blbglaw.com
                                       scott.foglietta@blbglaw.com
                                       rebecca.kim@blbglaw.com
                                       Counsel for Plaintiff


                                Signature Page
Case 1:21-cv-04817-KAM-RML Document 1 Filed 05/18/21 Page 34 of 34 PageID #: 34




                           CERTIFICATE OF SERVICE

       I hereby certify that I have this day filed the foregoing COMPLAINT with the

 Clerk of Court using the CM/ECF system, which will automatically send e-mail

 notification of such filing to all counsel of record.

       This the 18th day of May, 2021.



                                              /s/ H. Lamar Mixson
                                              H. Lamar Mixson
                                              Georgia Bar No. 514012




                               Certificate of Service Page
